JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed July 30, 2001, be affirmed. Because none of the events giving rise to appellant’s claims occurred in nor any of the parties reside in the District of Columbia, venue is not appropriate in the District of Columbia. See Laffey v. Northwest Airlines, Inc., 321 F.Supp. 1041 (D.D.C.1971). Morever, because appellant’s filing in the District of Columbia was not “an erroneous guess” as to where venue ought to be, the district court did not abuse its discretion by dismissing rather than transferring Fromal’s case. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466, 82 S.Ct. 913, 8 L.Ed.2d 39 (1962) (28 U.S.C. § 1406 was enacted to avoid “the injustice which had often resulted to plaintiffs from dismissal of their actions merely because they had made an erroneous guess with regard to the existence of some elusive fact of the kind upon which venue provisions often turn.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.